Citation Nr: 1143239	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-41 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a left knee disability, diagnosed as patellofemoral pain syndrome.

2.  Entitlement to service connection for a right knee disability, diagnosed as patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Mother



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from May 1994 to October 1999.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Wilmington, Delaware, Regional Office (RO).

The Veteran testified before the Board in April 2011 that he had not worked in nearly two and one-half years.  The Board construes this testimony to be an informal claim of entitlement to a total disability rating based on individual unemployability.  This issue has not been developed for appellate review and is therefore referred to the RO for any appropriate action.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

The Veteran contends that he has a bilateral knee disability related to service, and in particular, to his in-service duties as a military police officer and paratrooper.  The Veteran also reported a continuity of bilateral knee symptoms since discharge from service.  Service treatment records associated with the claims file reveal treatment for patellofemoral pain syndrome and/or retropatellar pain syndrome beginning in April 1996.  Subsequently dated service treatment records attribute these symptoms to an injury to the Veteran's knees following a hard parachute landing in January 1995.  Post-service VA treatment records dated May 2001 showed continued treatment for bilateral patellofemoral pain syndrome.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the Veteran was afforded a VA examination in connection with the current claim in January 2008.  The examiner acknowledged that the Veteran reported bilateral knee pain stemming from in-service parachute jumps.  A physical examination and x-rays, however, were unremarkable and the impression was injuries to both knees, resolved, no residuals.  However, based on the Veteran's testimony at his hearing before the Board in April 2011, the Board finds this examination inadequate.

Additionally, the Veteran testified before the Board in April 2011 that he had a continuation of his bilateral knee symptoms since service and that his overall physical condition and functional abilities declined.  The Veteran's mother corroborated the Veteran's testimony regarding the worsening of his bilateral knee symptoms and functional impairment.  In light of the foregoing, the Veteran should be afforded a new VA examination to determine the nature and etiology of the claimed bilateral knee disability and its relationship to service.

The RO must also attempt to obtain all VA medical records pertaining to the Veteran that are dated from January 2008.  In addition, the Veteran must be contacted and asked to identify any and all VA and non-VA sources of treatment for the disabilities on appeal that are not already of record.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from January 2008.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be schedule for an appropriate VA examination to determine the nature and etiology of any bilateral knee disability found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing and/or imaging studies, including but not limited to a magnetic resonance imaging scan, must be conducted.  After a review of the service and post service treatment records, and with consideration of the Veteran's statements regarding his continuing bilateral knee symptoms both during and after his military service, the examiner must provide an opinion as to whether any currently diagnosed bilateral knee disability is related to his military service, to include as related to his inservice and post service service chronic knee disorder.  The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


